DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
         A) Applicant has amended claim 1 to recite “the peripheral edge of the first metal plate member vertically registered with the peripheral edge of the second metal plate member” and having a laser head positioned “proximate the peripheral edges of the first metal plate member and the second metal plate member”. From a review of the specification, there appears to be no disclosure of being “vertically registered” or the laser head being positioned “proximate the peripheral edges”. From at least Figure 7 of the drawing of the instant application it does not appear as if the laser head of the welding machine (2) is positioned “proximate the peripheral edges” as newly recited.  An “edge” is interpreted as being defined as being “the part of something that is farthest from its center” [Macmillan Dictionary]. The newly added limitations therefore appears to be new matter which was not disclosed in the original disclosure as filed.  
         B)   Claims 2-3 and 7-9 are rejected as a result of being dependent on a rejected claim. 


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)   Applicant has amended claim 1 to recite “the peripheral edge of the first metal plate member vertically registered with the peripheral edge of the second metal plate member”. The structure applicant is intending to define by the term “registered” is unclear and indefinite. The term “registered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
B)  Applicant has amended claim 1 to recite having a laser head positioned “proximate the peripheral edges of the first metal plate member and the second metal plate member”.  From at least Figure 7 of the drawings of the instant application it does not appear as if the laser head of the welding machine (2) is positioned “proximate the peripheral edges” as newly recited.   An “edge” is defined as being “the part of something that is farthest from its center” 
C)  Claims 2-3 and 7-8 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2 and 8 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of Kikuchi et al. (US 2019/0291216), Sathian et al. (US 2010/0102048), and Meyer IV et al. (US 2007/0240860).

9. 	Regarding to Claim 1, Applicants’ admitted prior art (AAPA) teaches a method of manufacturing heat dissipation unit, comprising the following steps: providing a 		
	However, the combination of AAPA and Kikuchi et al. is silent as to the lap joint welding operation being performed in a vacuumed environment. Sathian et al., however teaches a welding process performed in a vacuum [as described in paragraph 0038 in Sathian et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding process in the combination of AAPA and Kikuchi et al. to include a welding process performed in a vacuum, as taught by Sathian et al., to prevent oxidation [as described in paragraph 0038 in Sathian et al.].
However, the combination of AAPA, Kikuchi et al., and Sathian et al. does not explicitly teach further comprising a step of forming an internal supporting structure on one side of any one of the first and the second metal plate member. 


10. 	Regarding to Claim 2, the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers IV et al. teaches the method of manufacturing heat dissipation unit as claimed in claim 1, wherein the first and the second metal plate member are respectively made of a material selected from the group consisting of gold, silver, iron, copper, aluminum, commercially pure titanium, a titanium alloy, and stainless steel [as described on page 1 lines 20-23 of the specifications of the instant application].


11. 	Regarding to Claim 8, the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers lV et al. teaches the method of manufacturing heat dissipation unit as claimed in claim 1, having a wick structure  [as described in AAPA on page 3 line 9 of the specifications of the instant application]. Meyer IV, however, teaches a step of disposing a wick member (220a, 220b) between the first and second plate bodies (200, 210) after the step of forming the wick member (220a, 22b [as can be seen from Figure 8 in Meyer IV], the wick member being a fibrous member (micro-fiber) [as described in paragraph 0036 in Meyer IV]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers IV et al., to include step of disposing a wick member being a fibrous member, as further taught by Meyer IV et al., as a well-known configuration for absorbing fluid [as described in paragraph 0036 of Meyer IV].


12.	Claim 3 is rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of Kikuchi et al. (US2019/0291216),  Sathian et al. (US 2010/0102048), and Meyer IV et al. (US 2007/0240860), as applied to claim 1 above, and further in view of Wada et al. (US 7,718,915).

13. 	Regarding to Claim 3, the combination of AAPA, Kikuchi et al., Sathian et al., and Meyers IV et al. teaches the method of manufacturing heat dissipation unit as claimed in claim 1, having a lap joint laser welding operation.   However, the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers IV et al. does not explicitly disclose using argon gas as an inert gas filling for avoiding oxidation reaction. Wada et al. however, teaches the use of argon gas during a fillet welding process [as described in column 3 lines 53-61 in Wada et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers IV et al., to include an argon gas, as taught by Wada et al. as a shielding gas for improving welding operations [as described in column 3 lines 53-61 and column 3 lines 45- 58 in Wada et al.].


14.	Claims 7 is rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 103 as being unpatentable over
Applicants’ Admitted Prior Art (AAPA) in view of Kikuchi et al. (US
2019/0291216), Sathian et al. (US 2010/0102048) and Meyer IV et al. (US 2007/0240860), as applied to claim 1 above, and further in view Katayama et al. (US 2005/0251986). 

15.	 Regarding to Claim 7, the combination of AAPA, Kikuchi et al., Sathian et al. and Meyers lV et al. teaches the method of manufacturing heat dissipation unit as 

Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-3 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to include being “vertically registered” and a laser head of a welding machine positioned “proximate the peripheral edges of the first metal plate member and the second metal plate member”.  However, the newly recited limitations are unclear, as rejected under 112 above.  The prior art of record still discloses the recited method, as best understood in view of the 112 rejection and as rejected in the new grounds of rejection above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726